Citation Nr: 0935094	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from 
November 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from January 1955 to 
December 1958, and from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  (The Veteran had earlier initiated an 
appeal of a July 2003 decision that awarded service 
connection and assigned a 10 percent rating.  When the RO 
awarded a 30 percent rating in December 2005, the Veteran 
filed a statement indicating that he wanted to cancel his 
appeal because he was satisfied with the 30 percent.  
Nevertheless, he later expressed his disagreement with the 30 
percent rating.  This was done in January 2006.)

The Veteran was afforded a VA PTSD examination in April 2002.  
At this examination, the examiner, L.A., M.D., noted that the 
Veteran's primarily disabling condition was a mood disorder, 
not otherwise specified (NOS), noting that he suspected the 
Veteran suffered from bipolar disorder.  Dr. A. also noted 
that the Veteran met the criteria for a diagnosis of chronic 
PTSD, noting that the Veteran's PTSD symptoms accounted for 
25 percent of his overall mental dysfunction.  The Veteran 
was afforded another VA PTSD examination in April 2006 by the 
same examiner who conducted the 2002 examination.  At this 
later examination, the examiner diagnosed the Veteran with 
bipolar disorder, NOS, and PTSD, and assigned a GAF score of 
48, noting serious impairment of functioning.  The examiner 
noted that the Veteran continued to meet the criteria for 
both diagnoses; however, bipolar disorder was the Veteran's 
primarily disabling condition.  Dr. A. stated that there was 
no doubt that suffering from bipolar disorder had made it 
more difficult for the Veteran to recover from PTSD.  It was 
the examiner's opinion that the Veteran's PTSD accounted for 
as much as 25 percent of his impairment in functioning.  
However, he noted that this was difficult to accurately 
assess given that the bipolar disorder was a disabling mental 
disorder.  Overall, Dr. A. noted that the Veteran was 
seriously impaired in his overall functioning with a history 
of sleep disturbance, chronic depression, and taking early 
retirement due to his mental health.

The Board notes that the Veteran had three psychiatric 
admissions at a VA hospital in May, July and August of 1998.  
During these admissions, the Veteran was diagnosed with 
depressive disorder, NOS, (see May and July 1998 admissions), 
dysthymia with anxiety, and a personality disorder, NOS, with 
dependent features, (see August 1998 admission), but was not 
diagnosed with PTSD.

In this case, the Board finds that a remand is required to 
obtain a VA Psychiatric examination to clarify, to the extent 
possible, which of the Veteran's mental health symptoms are 
associated with his service-connected PTSD, as opposed to 
other diagnosed mental disabilities, which include bipolar 
disorder, and major depressive disorder.  (A conclusion that 
PTSD causes 25 percent of mental dysfunction does not 
facilitate application of the rating schedule that includes 
symptom-specific criteria.)  The examiner should identify the 
degree of social and occupational impairment attributable to 
PTSD; and discuss the symptoms that are specifically the 
result of his PTSD, including commenting on the extent to 
which his disturbances of motivation and mood are related to 
his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The examiner should review the claims 
file.  To the extent feasible, the 
examiner should determine which 
psychiatric symptoms are attributable to 
PTSD and which symptoms are attributable 
to other identified psychiatric 
disabilities, and describe the effect of 
PTSD on the Veteran's level of impairment 
of functioning.  A copy of the rating 
criteria for PTSD should be given to the 
examiner.  Findings necessary to apply 
the rating criteria with respect to PTSD 
are required.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the examiner), should be 
conducted in order to determine the level 
of severity of the Veteran's PTSD and to 
identify the degree of social and 
occupational impairment attributable to 
PTSD.  The report of examination should 
contain a detailed account of all 
manifestations of the disability found to 
be present.  A multi-axial assessment 
should be provided, and to the extent 
feasible, the examiner should assign a 
global assessment of functioning (GAF) 
score based solely on the effect of the 
Veteran's PTSD, and explain its meaning 
in the context of the rating criteria.  
If the symptomatology due to PTSD cannot 
be distinguished from that due to other 
psychiatric disability, the examiner 
should so state.  The report of 
examination must include a complete 
rationale for all opinions expressed.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

